internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01 plr-121190-00 date date legend x country this responds to the letter dated date and subsequent d1 correspondence submitted on behalf of x requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file an election under sec_301_7701-3 to be disregarded as an entity separate from its owner for federal tax purposes facts according to the information submitted x was formed under country law on d1 for federal tax purposes x has a single owner that has limited_liability as defined in sec_301_7701-3 x intended to file an election to be classified as a disregarded_entity effective d1 however x inadvertently failed to timely file the election law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in this section sec_301_7701-3 further provides that an eligible_entity with a single owner can elect to be disregarded as an entity separate from its owner sec_301_7701-3 provides default classifications for eligible entities that do not file an election to elect to be classified other than as provided in sec_301_7701-3 an eligible_entity must file form_8832 entity classification election with the designated service_center sec_301_7701-3 an election can be effective on the date specified on the form_8832 or on the date filed if no such date is specified the cc psi b01 plr-121190-00 effective date specified on the form_8832 cannot be more than days prior to the date the election is filed sec_301_7701-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election to include an election whose due_date is prescribed by a regulation published in the federal_register requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based solely on the facts submitted and representations made we conclude that x has satisfied the requirements of sec_301_9100-3 as a result x is granted an extension of time to elect to be disregarded as an entity separate from its owner for federal tax purposes effective d1 x has days from the date of this letter to file form_8832 with the designated service_center except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the internal_revenue_code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this ruling is being sent to the taxpayer s paul f kugler sincerely associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
